Dismiss and Opinion Filed March 21, 2014




                                            S
                                 Court of Appeals
                                                 In The


                          Fifth District of Texas at Dallas
                                         No. 05-13-00866-CV

                                   APRYL PHILLIPS, Appellant
                                             V.
                                   SKYWAY VILLAS, Appellee

                         On Appeal from the County Court at Law No. 2
                                     Collin County, Texas
                             Trial Court Cause No. 002-01121-2013

                               MEMORANDUM OPINION
                   Before Chief Justice Wright, Justices Lang-Miers and Brown
                                 Opinion by Chief Justice Wright
        The filing fee and appellant’s brief in this case are past due. By postcard dated June 26, 2013, we

notified appellant the $175 filing fee was due. We directed appellant to remit the filing fee within ten

days and expressly cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated June 26, 2013, we notified appellant the docketing statement had not been filed in this

case. We directed appellant to file the docketing statement within ten days. We cautioned appellant that

failure to do so might result in dismissal of this appeal. By postcard dated January 21, 2014, we

notified appellant the time for filing her brief had expired. We directed appellant to file both her

brief and an extension motion within ten days. We cautioned appellant that failure to file her

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not paid the filing fee, filed a docketing statement, filed her brief, filed an

extension motion, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




130866F.P05


                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                    S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

APRYL PHILLIPS, Appellant                       On Appeal from the County Court at Law
                                                No. 2, Collin County, Texas
No. 05-13-00866-CV       V.                     Trial Court Cause No. 002-01121-2013.
                                                Opinion delivered by Chief Justice Wright.
SKYWAY VILLAS, Appellee                         Justices Lang-Miers and Brown
                                                participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee SKYWAY VILLAS recover its costs of this appeal from
appellant APRYL PHILLIPS.


Judgment entered March 21, 2014




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                          –3–